Case: 09-60904     Document: 00511182735          Page: 1    Date Filed: 07/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 22, 2010
                                     No. 09-60904
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

QUIRINO ESTRADA,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A089 536 676


Before KING, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Quirino Estrada, a native and citizen of Mexico, has filed a petition for
review of the order of the Board of Immigration Appeals (BIA) dismissing his
appeal of the immigration judge’s pretermission and denial of his application for
cancellation of removal under INA §240A(b), 8 U.S.C. § 1229b(b)(1). Estrada’s
sole argument on appeal is that In re Romalez-Alcaide, 23 I. & N. Dec. 423, 424-
29 (BIA 2002), was decided incorrectly, that this court’s opinion in
Mireles-Valdez v. Ashcroft, 349 F.3d 213, 217-19 (5th Cir. 2003), upholding that

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60904    Document: 00511182735 Page: 2        Date Filed: 07/22/2010
                                 No. 09-60904

decision should be reversed, and that his case should be remanded for
consideration of his eligibility for cancellation of removal.
      The Respondent argues correctly that a panel of this court may not reverse
Mireles-Valdez absence circumstances that are not present, see United States v.
Ruff, 984 F.2d 635, 640 (5th Cir. 1993), and moves for summary affirmance.
Estrada’s argument that his voluntary departure to Mexico did not break his
continuous physical presence in the United States is foreclosed. See Mireles-
Valdez, 349 F.3d at 218.
      PETITION      FOR REVIEW         DENIED; MOTION           FOR SUMMARY
AFFIRMANCE GRANTED.




                                         2